UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6189


NEILSON F. BEVIER, III,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:10-cv-00488-AJT-IDD)


Submitted:   May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Neilson F. Bevier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Neilson F. Bevier seeks to appeal the district court’s

order     dismissing       as    untimely       his    28   U.S.C.      § 2254     (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate      of    appealability.        28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a       substantial    showing        of    the   denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,      537 U.S. 322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Bevier has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3